Case 8:15-cv-02231-MSS-CPT Document 252 Filed 01/04/19 Page 1 of 3 PageID 11214



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


 FEDERAL TRADE COMMISSION,
       Plaintiff,
 v.                                                    Case No: 8:15-cv-2231-T-35TBM
 ROCA LABS, INC., a corporation,
 ROCA LABS NUTRACEUTICAL USA,
 INC., a corporation, DON JURAVIN,
 individually, DON JURAVIN, as an
 officer of Roca Labs, Inc. and Roca
 Labs Nutraceutical USA, Inc. Must
 Cure Obesity, Co and Juravin, Inc.,
 GEORGE C. WHITING, individually,
 GEORGE C. WHITING, as an officer of
 Roca Labs, Inc. and Roca Labs
 Nutraceutical USA, Inc. and Zero
 Calorie Labs, Inc., MUST CURE
 OBESITY, CO., a corporation,
 JURAVIN, INCORPORATED, a
 corporation, and ZERO CALORIE
 LABS, INC., a corporation,
       Defendants.
                                         /
                                             ORDER

       THIS CAUSE comes before the Court for consideration of Plaintiff’s Motion to Alter

 or Amend Order for Permanent Injunction and Monetary Judgment (“Motion to Alter”),

 (Dkt. 246), and Plaintiff’s Motion to Further Extend Asset Freeze. (Dkt. 251)

       In the Motion to Alter, Plaintiff Federal Trade Commission (“Plaintiff” or “FTC”)

 seeks to alter or amend the Court’s Order for Permanent Injunction and Monetary

 Judgment (“Permanent Injunction”), (Dkt. 241), by entering the proposed Final Judgment

 and Order for Permanent Injunction and Other Equitable Relief (“Proposed Order”),

 attached as Exhibit A to the Motion to Alter. (Dkt. 246-2) The FTC asserts that while “the
Case 8:15-cv-02231-MSS-CPT Document 252 Filed 01/04/19 Page 2 of 3 PageID 11215



 Permanent Injunction enjoins the specific conduct alleged in the FTC’s complaint, it does

 not include turnover provisions for funds in the hands of third parties” or “specify how the

 FTC may dispose of the funds collected, including for consumer redress or disgorgement

 to the Treasury if redress is not feasible.” Id. at 1. The FTC contends that “the Proposed

 Order includes the necessary asset turnover provisions” and “language specifying how

 the FTC may dispose of the funds it collects.” Id.

        On December 4, 2018, the Court extended the Stipulated Preliminary Injunction

 Freezing Assets, (Dkt. 90), until January 7, 2019. (Dkt. 247) In the Order, the Court

 directed Defendants’ new counsel to enter appearance on the record 1 and to file a

 response to Plaintiff Motion to Alter, (Dkt. 246), within fourteen (14) days of the date on

 which the Motion was filed. (Id.) Defendants’ response to the Motion to Alter was due on

 December 18, 2018. To date, Defendants have failed to respond to Plaintiff’s Motion to

 Alter and no attorney has entered appearance on behalf of the Defendants since Mr.

 Andrew Hill’s appearance entered over a year ago. (Dkt. 198) Therefore, the Court


 1
   In the Motion to Alter, Plaintiff’s counsel represents that he “conferred with attorneys for the
 Defendants (not Defendants’ counsel of record) regarding the Proposed Order prior to filing th[e]
 motion.” (Dkt. 246 at 21) In the Motion to Extend, Plaintiff’s counsel represents that he attempted
 to contact Defendants’ counsel of record, Andrew Hill, prior to filing the Motion “by sending an
 email and telephoning his office, but has not received a response.” (Dkt. 251 at 2) Plaintiff’s
 counsel further represents that he contacted a different “attorney for Defendants (not Defendants’
 counsel of record)” who “stat[ed] that she was no longer working with Defendants in any capacity
 but that she had forwarded [Plaintiff’s counsel’s] email to Defendant Don Juravin and to another
 attorney who was working with Defendants.” Pursuant to Local Rule 2.03(b):
        No attorney, having made a general appearance under subsection (a) of this rule,
        shall thereafter abandon the case or proceeding in which the appearance was
        made, or withdraw as counsel for any party therein, except by written leave of
        Court obtained after giving 10 days’ notice to the party or client affected thereby,
        and to opposing counsel.
 Local Rule 2.03(b). Consequently, Mr. Hill is the counsel of record on behalf of all Defendants in
 this matter and shall remain counsel of record until he notifies the Court of his intent to withdraw
 his appearance, and thereafter, obtains written leave of the Court to withdraw, in accordance with
 the Middle District of Florida Local Rules.
Case 8:15-cv-02231-MSS-CPT Document 252 Filed 01/04/19 Page 3 of 3 PageID 11216



 construes the Motion to Alter as unopposed. On January 3, 2019, Plaintiff FTC filed a

 Motion to Further Extend Asset Freeze. (Dkt. 251) In the Motion, FTC seeks to further

 extend the asset freeze pending resolution of the Motion to Alter. (Id.)

       Accordingly, upon consideration of all relevant filings, case law, and being

 otherwise fully advised, it is hereby ORDERED as follows:

     1. Plaintiff’s Motion to Alter or Amend Order for Permanent Injunction and Monetary

         Judgment, (Dkt. 246), is GRANTED.           The form of judgment is entered

         contemporaneously herewith, as set forth in the Proposed Order attached as

         Exhibit A to the Motion. (Dkt. 246–2)

     2. Plaintiff’s Motion to Further Extend Asset Freeze, (Dkt. 251), is DENIED AS

         MOOT.

       DONE and ORDERED at Tampa, Florida this 4th day of January, 2019.




 Copies furnished to:
 Counsel of Record
 Any Unrepresented Party
